                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  BARRY DUTTON,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )        No.:        2:20-CV-242-DCLC-CRW
                                                  )
  KRISTI FRAZIER,                                 )
                                                  )
                Defendant.                        )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On November 17,

 2020, the Court entered an order providing Plaintiff twenty-one days to complete his service packet

 and return it to the Court [Doc. 5 p. 5-6]. Plaintiff has not complied with that order, and the time

 for doing so has passed. Accordingly, this action will be DISMISSED pursuant to Rule 41(b) of

 the Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for failure of the plaintiff “to

 prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b); Knoll v. Am. Tel.

 & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999). The Court examines four factors when

 considering dismissal under Fed. R. Civ. P. 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

        As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

 Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that




Case 2:20-cv-00242-DCLC-CRW Document 6 Filed 12/28/20 Page 1 of 2 PageID #: 25
 Plaintiff received the Court’s order but chose not to comply or otherwise communicate with the

 Court. As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced Defendant, as she has not yet been served. As to the third factor, the

 Court’s previous order warned Plaintiff that failure to timely file the service packet would result

 in dismissal of this action [Doc. 5 p. 6]. Finally, as to the fourth factor, the Court finds that

 alternative sanctions are not warranted, as Plaintiff has failed to comply with the Court’s clear

 instructions. On balance, the Court finds that these factors support dismissal of this action under

 Rule 41(b).

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

 about Plaintiff’s pro se status prevented him from complying with the Court’s order, and Plaintiff’s

 pro se status does not mitigate the balancing of factors under Rule 41(b).

        Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

 41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        SO ORDERED:



                                               s/Clifton L. Corker
                                               United States District Judge




                                                  2
Case 2:20-cv-00242-DCLC-CRW Document 6 Filed 12/28/20 Page 2 of 2 PageID #: 26
